JOEL P. KOEPPEL AND JOEL P. KOEPPEL, P.L., a Florida Limited Liability Company, Appellants,
v.
STUART GOTTLIEB, STUART GOTTLIEB, P.A., a Florida corporation, LARRY MESHES, LARRY MESCHES, P.A., a Florida corporation, and KOEPPEL GOTTLIEB MESCHES, a Florida general partnership, Appellees.
No. 4D08-845.
District Court of Appeal of Florida, Fourth District.
July 23, 2008.
Edward A. Marod of Edward A. Marod, P.A., West Palm Beach, for appellants.
Larry M. Mesches of Gottlieb & Mesches, P.L., West Palm Beach, for appellees.
PER CURIAM.
Affirmed.
POLEN, FARMER and HAZOURI, JJ., concur.
Not final until disposition of timely filed motion for rehearing.